Citation Nr: 1222014	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975.  

The issue of entitlement to service connection for fibromyalgia comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim.  

In September 2011, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.

(The issues of (1) entitlement to service connection for a lumbar spine disorder, to include degenerative disk and joint disease, status post laminectomy; (2) entitlement to a rating greater than 40 percent for chronic upper thoracic and lower cervical strain with herniated nucleus pulposus, C5-6, to include whether a separate rating is warranted for a thoracic spine disorder; and (3) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 13, 2007, are addressed in a separate Board decision pursuant to 38 U.S.C.A. § 7102(a).

The issue of entitlement to compensation pursuant to 38 U.S.C.A. §  1151 for residual injury to the right shoulder, to include rotator cuff damage and a superior labral tear from anterior to posterior (SLAP tear), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's fibromyalgia was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for fibromyalgia.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from fibromyalgia secondary to his back disorders.  The evidence of record also raises a direct theory of entitlement to service connection for fibromyalgia.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must consider all claims raised either by the appellant or the evidence of record)

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, the Veteran has a current diagnosis of fibromyalgia.  See October 2008 VA examination.  Furthermore, service treatment records from August 1974 show that the Veteran fell off of a telephone pole during his period of active service at Fort McCoy in February 1974.  Lastly, the October 2008 VA examiner and October 2006 VA examination report shows that the Veteran had suffered from fibromyalgia since 1974.

Therefore, the evidence shows the existence of a present disability of fibromyalgia, an in-service injury, and a causal relationship between fibromyalgia and the injury incurred in service, such that service connection for fibromyalgia is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  The Board finds no reason to discount the positive evidence for lack of probative value or otherwise.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Evans v. West, 12 Vet. App. 22, 26 (1998).  


ORDER

Service connection for fibromyalgia is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


